Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Earl Smith appeals the district court’s order dismissing this civil action pursuant to Fed.R.Civ.P. 12(h)(3) for want of jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smith v. Winfrey, No. 2:10-cv-00182-RAJ-FBS (E.D.Va. May 18, 2010). The motion to seal is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.